Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 6 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport Septer 6th 1780
                        
                        Your Excellency’s favor of the 3d instant, I received to day at 12. o’clock, I must own to your Excellency
                            that I cannot believe Mr Clinton’s having taken it again in his head to come to attack us, and I can say, without any
                            great presumption, that if he does, he will repent of it. A Truce flag, that has brought here Prisoners, To the Chevalier
                            de Ternay has told to an officer of his ship, whom we can trust, that Mr Arbuthnot had intended, a month ago to come upon
                            us, conjointly with Mr Clinton that he had done and said all that he could to make him come here, but Mr Clinton would
                            not, Upon which, Arbuthnot had sent a Frigate to England to give an account of it; and that there was a misunderstanding
                            now between the two generals, The English fleet has left these shores here, we have not seen them these eight days past.
                            We suppose that they are returned to Sandy-hook about some Expedition, I can not make out what to think about that, I
                            cannot flatter myself that the English Ministry has changed its mind; or sistem that they are going to evacuate New york
                            to fall upon some of our Islands. In all possible cases, I think it is very proper to be informed of their design, and to
                            endeavour to penetrate them. I am with respect Sir, Your Excellency’s most obedient humble servant
                        
                            le cte de Rochambeau
                        
                    